Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Lu et al. “CE12-2: HDR In-Loop Reshaping,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 12th Meeting, Macao, CN, 3-12, October 2018, document JVET-L0245, 2018, (hereinafter HDR In-Loop Reshaping) teaches a method and apparatus, non-transitory computer readable medium storing instructions, and a non-transitory computer-readable medium storing a bitstream of video generated by a method for video processing, the method, apparatus, and non-transistory computer readable mediums comprising:
performing a conversion between a current video block of a video region of a video and a bitstream of the video (e.g. Figs. 1 and 2, and section 2.1.1) ; 
wherein the conversion uses a coding tool in which the current video block is constructed based on at least one of 
1) a forward mapping process for a luma component of the current video block, in which samples of the luma component are converted from an original domain to a reshaped domain, 2) an inverse mapping process, which is an inverse operation of the forward mapping process to convert the samples of the luma component in the reshaped domain to the original domain, or 3) a scaling process, in which residual samples of a chroma component of the current video block are scaled before being used to reconstruct the chroma component of the current video block (e.g. sections 2.1.1.1 and 2.1.1.2); 
wherein a parameter set is included in the bitstream which comprises parameter information for the coding tool and a first identifier of the parameter set (e.g. section 9), and
wherein the parameter information includes at least one of an indication of reshaper model information which is used in the forward mapping process to map the samples of the luma component into particular values or chroma residual scaling factors which is used in the scaling process to derive the scaled residual samples of the chroma component (e.g. section 9).
HDR In-Loop Reshaping does not explicitly teach:
wherein the parameter set is an adaptation parameter set and the first identifier of the parameter set is a first identifier of the adaptation parameter set, and
wherein the adaptation parameter set for the coding tool and another adaptation parameter set for adaptive loop filter information share a same network abstraction layer unit type.
A further search was conducted which failed to yield any prior art. These limitations, when taken in conjunction with the other limitations of the claim, are therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487     

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487